Case 1:19-cv-10796-DLC Document11-1 Filed 11/27/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION, INDEX NO, 1:19-CV-10796

Plaintiff, HONORABLE DENISE L. COTE

 

-against-

 

  
   

INTERNATIONAL INVESTMENT

GROUP, LLC, ERT

ELECTRONICALLY FILED
Defendant,

 

 

-{PROPOESED{ ORDER TO SEAL

Having duly considered the letter from counsel Marc Powers requesting to redact
portions of his submissions and the supporting Declaration of Mare D. Powers dated November

27, 2019;

IT IS HEREBY ORDERED THAT the request to seal portions of the Declaration of

Mare D. Powers is GRANTED.

SO ORDERED on this 4 é day of December 2019.

ez Ot

HONO LE DENISE L. COTE

 
